Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 CAROLINA GROUP REPORTS NET INCOME FOR THE FIRST QUARTER OF 2008 NEW YORK, April 28, 2008—Loews Corporation (NYSE:LTR) today reported Carolina Group net income for the first quarter of 2008 of $171 million, compared to $189 million in the first quarter of 2007. The decline in net income reflects increased selling, advertising and administrative expenses as a result of costs associated with the proposed spin-off of Lorillard and lower investment income, partially offset by lower interest expense related to the Carolina Group notional debt. Net income per share of Carolina Group stock (NYSE:CG) for the first quarter of 2008 was $0.98, compared to $1.08 in the first quarter of 2007. Carolina Group stock represented a 62.4% economic interest in the Carolina Group for the three months ended March 31, 2008 and Net sales for the Carolina Group were $921 million in the first quarter of 2008, compared to $913 million in the first quarter of 2007. The increased net sales primarily reflect higher average unit prices. Gross profit was essentially unchanged as the increase in net sales was offset by higher costs related to the State Settlement Agreements. Administrative expenses in the first quarter of 2008 include costs related to the proposed spin-off of Lorillard from Loews of $10 million ($6 million after tax) for a management bonus and $3 million ($2 million after tax) for financial and legal fees associated with the transaction. In addition, there were $6 million ($4 million after tax) in higher legal expenses, as compared to the first quarter of Investment income declined $22 million ($14 million after tax) due to lower yields and a lower average invested asset balance. Income from limited partnerships, which is included in investment income, amounted to less than $1 million in the first quarter of 2008 compared to $11 Page 1 of 5 million ($7 million after tax) in the first quarter of 2007. Lorillard’s investments in limited partnerships were substantially reduced during the first quarter of Results of operations of the Carolina Group include interest expense on notional intergroup debt of $4 million and $15 million, net of taxes, for the three months ended March 31, 2008 and 2007, respectively. At March 31, 2008, $218 million principal amount of notional intergroup debt was outstanding. The Carolina Group stock, commonly called a tracking stock, is intended to reflect the economic performance of a defined group of the Company’s assets and liabilities, referred to as the Carolina Group, principally consisting of the Company’s subsidiary Lorillard, Inc. The Carolina Group, a notional group, is not a separate legal entity. The purpose of this financial information is to provide investors with additional information to use in analyzing the results of operations and financial condition of the Carolina Group, and this financial information should be read in conjunction with the consolidated financial information of Loews Corporation. At March 31, 2008 there were 108,476,929 shares of Carolina Group stock outstanding, representing a 62.4% economic interest. Depending on market conditions, the Company, for the account of the Carolina Group, from time to time may purchase shares of Carolina Group stock in the open market or otherwise. On December 17, 2007, Loews announced that its Board of Directors had approved a plan to spin-off the Company’s entire ownership interest in Lorillard to holders of Carolina Group stock and Loews common stock in a tax-free transaction. As a result of the transaction, the Carolina Group, and all of the Carolina Group stock, will be eliminated and Lorillard will become a separate publicly traded company. The transaction will be accomplished by Loews through its (i) redemption of all outstanding Carolina Group stock in exchange for shares of Lorillard common stock, with holders of Carolina Group stock receiving one share of Lorillard common stock for each share of Carolina Group stock they own, and (ii) disposition of its remaining Lorillard common stock in an exchange offer for shares of outstanding Loews common stock or as a pro rata dividend to the holders of Loews common stock. Completion of the proposed transaction is subject to a number of conditions, as described in the Loews press release dated December 17, 2007, a copy of which is posted on
